DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
                                                    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-8, 21-22, 24-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hagiwara (2007/0026099A1).                                                                                                                                         
Regarding claim 7, Hagiwara discloses a production machine for producing three-dimensional molded parts (paragraph 0003) on a construction field in a construction space, wherein materials are fed to and removed from the construction 
Regarding claim 8, Hagiwara discloses in that the production system comprises a handling device (feed tables, 16a,b) that can be made to engage with the production machine, thereby allowing materials to be fed and/or removed (paragraph 0049, 0063-0064).  
Regarding claim 21, Hagiwara discloses that the one side is a top side of the production machine (figure 2).  
Regarding claim 22, Hagiwara discloses that one side is a front side (figure 2), the production machine.  
Regarding claim 24, Hagiwara discloses that the supply of the consumable material is provided in a construction material container (18a,b).  
Regarding claim 25, Hagiwara discloses that the production machine includes the construction container 17 (figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (2007/0026099A1) as applied to claim 7 above.
Regarding claim 9, Hagiwara does not specifically disclose that the system comprises several of the production machines which are jointly operated, and a supply system which charges the several production devices.  However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, without evidence of a new an unexpected result, it would have been obvious to have multiple devices in order to produce the three dimensional molded parts faster.  It would allow multiple parts to be created at once.

Claim 15-19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (2007/0026099A1) as applied to claim 7 above and further in view of Devos et al. (2007/0087071).
Regarding claim 15-17, Hagiwara does not specifically disclose that the construction container is fed to and removed from the production machine by a handling 
Regarding claim 18, Hagiwara does not specifically disclose several production machines wherein which are jointly operated, and a supply system which charges the several production devices.   However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, without evidence of a new an unexpected result, it would have been obvious to have multiple devices in order to produce the three dimensional molded parts faster.  It would allow multiple parts to be created at once.
Regarding claim 19, by providing a handle of Devos, the materials can be fed or removed linearly. 
Regarding claim 23, Hagiwara discloses that production system including the production machine of claim 7, wherein the production system moves the construction container from the top of the production machine by lifting upward and moves it to an unpacking position, and provides a new construction container to the top of the production machine by lowering downward.  However, Devos discloses providing a handle so that the container can be inserted or removed. To one skilled in the art at the time of the invention it would have been obvious to provide a handle so that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ERIN B SAAD/Primary Examiner, Art Unit 1735